           Case 5:20-cv-01051-R Document 13 Filed 01/28/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

TYREL L. MAYES,                                )
                                               )
                     Plaintiff,                )
                                               )
v.                                             )      No. CV-20-1051-R
                                               )
                                               )
GRADY COUNTY JAIL,                             )
                                               )
                     Defendant.                )

                                          ORDER

       On November 3, 2020, United States Magistrate Judge Suzanne Mitchell issued her

second Order instructing Plaintiff Tyrel L. Mayes (“Plaintiff”) to “cure the deficiencies in

his [in forma pauperis (“IFP”)] application to include (1) financial information and

signature of an authorized officer of the penal institution, and (2) a certified copy of his

institutional accounts statement for the six-month period immediately preceding his filing

of the action.” Doc. No. 9. Plaintiff failed to comply with that Order. On November 24,

2020, Magistrate Judge Mitchell issued a Report and Recommendation, recommending

that the Court “dismiss the action without prejudice” because the Plaintiff failed to “either

pay the filing fee or correct the deficiencies in his application for leave to proceed in forma

pauperis.” Doc. No. 10, p. 1.

       Magistrate Judge Mitchell advised the Plaintiff of his right to object to

the Report and Recommendation by December 15, 2020, id. p. 2, and further advised that

the failure to timely object waives the right to appellate review of the factual and legal

issues addressed. Id. pp 2-3. Plaintiff failed to make a timely objection.
           Case 5:20-cv-01051-R Document 13 Filed 01/28/21 Page 2 of 3




       The Court mailed a copy of the Report and Recommendation to the Plaintiff at the

Grady County Jail in Chickasha, Oklahoma, the day it was filed, November 24, 2020.

However, according to the Oklahoma Department of Corrections online search feature, the

Plaintiff was received by the Lexington Assessment & Reception Center in Cleveland

County, Oklahoma, on the same day. Thus, Plaintiff was no longer held at the Grady

County Jail when the Court mailed a copy of the Report and Recommendation there.

       Accordingly, on December 29, 2020, the Court “direct[ed] the Clerk of Court to

mail a copy of [the] Order, along with the Report and Recommendation, Doc. No. 10, to

Plaintiff where he is currently held at the Lexington Assessment & Reception Center in

Cleveland County, Oklahoma.” Doc. No. 11, p. 2. In the Order, the Court advised the

Plaintiff of “his right to file an objection to the Report and Recommendation with the Clerk

of Court on or before January 19, 2021.” Id. Plaintiff did not file an objection.

       On January 7, 2021, the Court received a postcard from the Plaintiff explaining “he

would like to proceed in the process for the 1983.” Doc. No. 12, p. 2. As Magistrate Judge

Mitchell explained in the Report and Recommendation, for Plaintiff to proceed, he must

have “either pa[id] the filing fee or correct[ed] the deficiencies in his application for leave

to proceed in forma pauperis.” Doc. No. 10, p. 1.

       After repeated instructions to cure the deficiencies in his application to proceed in

forma pauperis, Plaintiff’s deficient application persists. Furthermore, Plaintiff did not file

an objection to the Report and Recommendation by January 19, 2021. In its Order dated

December 29, 2020, this Court advised Plaintiff that his “failure to make a timely objection

waives his right to appellate review of both factual and legal questions…”. Doc. No. 11

                                              2
          Case 5:20-cv-01051-R Document 13 Filed 01/28/21 Page 3 of 3




(citing Doc. No. 10, p. 3 (citing Moore v. United States, 950 F.2d 656, 659 (10th Cir.

1991))). Because Plaintiff failed to cure the deficiencies in his application and failed to

timely object, Magistrate Judge Mitchell’s Report and Recommendation, Doc. No. 10, is

hereby ADOPTED in its ENTIRETY. Therefore, Petitioner’s action is DISMISSED

WITHOUT PREJUDICE.

      IT IS SO ORDERED on this 28th day of January 2021.




                                            3
